The opinion of the Court was delivered by
Poché, J.
Plaintiff, who is the lessee of the wharves of the sixth and seventh districts of the city of New Orleans, sues the defendants for wharfage dues amounting to $33, and he has taken this appeal from a judgment rejecting his demand.
The matter in contestation does not involve the constitutionality or legality of any tax, toll or impost, nor does it present the question of the legality or constitutionality of any fine, forfeiture or penalty imposed by a municipal corporation.
True, the ordinance of the city which forms the basis of the claim is assailed by defendants as violative of Article 1 of the Constitution of the United States. But it appears clearly from the pleadings that this is not a claim for tonnage duty, but simply a demand for alleged wharf-age dues.
Hence, it follows that we have uo jurisdiction of the present controversy. Police Jury of Plaquemine vs. Mitchell, No. 9259, not yet reported.
This conclusion is candidly conceded by appellant’s counsel, in a motion in which he suggests that the appeal should be transferred to the court of appeals, for the reason that our jurisdiction has been divested since the “ filing of this appeal.” But it appears from the record that the order of appeal was made on the 9th of December, 1884, and that the transcript was filed in this Court on the 17th of January, 1885; and we are not aware of any constitutional amendment adopted since either of these dates which,purports to affect the jurisdiction of this Court in such matters, or on any other subject. The truth is that this Court bas never had jurisdiction over similar cases. Hence, we can enter no valid order but one of dismissal. Of course that order can destroy no right of appeal which plaintiff may successfully urge in any other appellate tribunal.
It is therefore ordered that the appeal taken in this case be dismissed at appellant’s costs.